     Case 3:20-cv-00951-B Document 1 Filed 04/17/20                  Page 1 of 7 PageID 1




                         IN THE UNITED STATES DISTRICT COURT
                         FOR THE NORTHERN DISTRICT OF TEXAS
                                   DALLAS DIVISION

 PIO BINGABING, Individually and as                  §
 Personal Representative of the Estate of            §
 EMILY BINGABING                                     §
                                                     §          CIVIL ACTION NO.
 VS.                                                 §          __________________
                                                     §          JURY
 THE ESTATE OF RASHAD WARREN                         §
 and WAL-MART STORES TEXAS, LLC                      §
 D/B/A WALMART #3406                                 §


                                       NOTICE OF REMOVAL


TO THE HONORABLE UNITED STATES DISTRICT JUDGE:

         Defendant Wal-Mart Stores Texas, LLC d/b/a Walmart #3406 (hereinafter “Wal-Mart”)

files this Notice of Removal pursuant to 28 U.S.C. §§ 1441 and 1332.

                                       I.     INTRODUCTION

         1.      Pursuant to 28 U.S.C. § 1441, et seq., this civil action is removed from the 44th

District Court of Dallas County, Texas, where this matter was pending under Cause No. DC-20-04448

in a matter styled Pio Bingabing, Individually and as Personal Representative of the Estate of Emily

Bingabing vs. The Estate of Rashad Warren and Wal-Mart Stores Texas, LLC d/b/a Walmart #3406

(the “State Court Action”).

                                 II.        NATURE OF THE SUIT

         2.      Plaintiff alleges Emily Bingabing suffered fatal gunshot wounds inflicted by Rashad

Warren after Warren stalked her throughout the store on Wal-Mart’s premises. Plaintiff’s Original

Petition p. 2.




NOTICE OF REMOVAL                                                                            PAGE 1
354322
     Case 3:20-cv-00951-B Document 1 Filed 04/17/20                     Page 2 of 7 PageID 2




         3.     As to Defendant Wal-Mart, this is a premises liability lawsuit alleging claims of

personal injury, death and punitive damages resulting from Wal-Mart’s actions or inactions.

Plaintiff’s Original Petition pp. 2-3.

         4.     Plaintiff has also sued The Estate of Rashad Warren (improper and unserved party)

on the theory of battery. Plaintiff’s Original Petition p. 2.

         5.     Plaintiff brought this lawsuit in the 44th District Court of Dallas County, Texas. See

Plaintiff’s Original Petition p. 1.

                              III.    TIMELINESS OF REMOVAL

         6.     Plaintiff commenced this lawsuit by filing his Original Petition on March 17, 2020.

Defendant Wal-Mart Stores Texas, LLC accepted service on March 23, 2020 through its agent, CT

Corporation. This removal is timely because it is filed less than 30 days after Wal-Mart was served.

28 U.S.C. § 1446.

                       IV.     BASIS FOR REMOVAL JURISDICTION

         7.     Removal is proper under 28 U.S.C. §§ 1441 and 1332 because there is complete

diversity of citizenship between Plaintiff and all served Defendants [exclusive of The Estate of

Rashad Warren, discussed below], and the amount in controversy exceeds $75,000, exclusive of

interest and costs.

         8.     Plaintiff is now and was at the time of the filing of this action a legal Texas resident

residing and domiciled in Dallas, Dallas County, Texas. Plaintiff’s Original Petition p. 2.

Accordingly, for diversity purposes, Plaintiff is a citizen of Texas.

         9.     Plaintiff sued and served Wal-Mart Stores Texas, LLC. Defendant Wal-Mart Stores

Texas, LLC is now and was at the time of the filing of this action a Delaware Limited Liability

Company with its principal place of business in Arkansas. The citizenship of an LLC is the same

as the citizenship of all its members. Harvey v. Grey Wolf Drilling Co., 542 F.3d 1077, 1080 (5th


NOTICE OF REMOVAL                                                                                PAGE 2
354322
     Case 3:20-cv-00951-B Document 1 Filed 04/17/20                 Page 3 of 7 PageID 3




Cir. 2008). Wal-Mart Real Estate Business Trust is the sole member of Wal-Mart Stores Texas

LLC. Wal-Mart Real Estate Business Trust is a statutory business trust organized under the laws

of Delaware with its principal place of business in Arkansas. Wal-Mart Property Co. is the sole

trustee of Wal-Mart Real Estate Business Trust. Wal-Mart Property Co. is a Delaware corporation

with its principal place of business in Arkansas. Wal-Mart Stores East, LP is the sole owner of

Wal-Mart Property Co. Wal-Mart Stores East, LP is a Delaware Limited Partnership with its

principal place of business in Arkansas. WSE Management, LLC is the general partner, and WSE

Investment, LLC is the limited partner of Wal-Mart Stores East, LP. WSE Management, LLC and

WSE Investment, LLC are both Delaware Limited Liability Companies with their principal place

of business in Arkansas. The sole member of WSE Management, LLC and WSE Investment, LLC

is Wal-Mart Stores East, LLC. Wal-Mart Stores East, LLC is a limited liability company organized

under the laws of the State of Arkansas with its principal place of business in Arkansas. Walmart

Inc. is the sole owner of Wal-Mart Stores East, LLC. Walmart Inc. is a Delaware Corporation with

its principal place of business in Arkansas. Accordingly, for diversity purposes, Wal-Mart is a

citizen of Delaware or Arkansas.

         10.   There is and has been at all times relevant to this Notice of Removal, complete

diversity of citizenship between Plaintiff and Wal-Mart [The Estate of Rashad Warren, discussed

below].

         11.   Upon information and belief, the amount in controversy exceeds the jurisdictional

requirement of $75,000, exclusive of interest and costs. Emily Bingabing suffered fatal gunshot

wounds. See Plaintiff’s Original Petition p. 2. Plaintiff alleges she was seriously injured. See

Plaintiff’s Original Petition p. 3. Plaintiff seeks damages for reasonable funeral and burial costs,

conscious pre-death pain and suffering, all damages available in a wrongful death cause of action,

and loss of love and affection and consortium. Id. at p. 3. Plaintiff pleads relief in excess of


NOTICE OF REMOVAL                                                                            PAGE 3
354322
     Case 3:20-cv-00951-B Document 1 Filed 04/17/20                     Page 4 of 7 PageID 4




$1,000,000. Id. at p. 4. The sum claimed by Plaintiff should control the evaluation of the amount

in controversy. Facially, the pleadings, injuries and damages exceed $75,000, exclusive of interest

and costs.

                         V.      IMPROPER/FRAUDULENT JOINDER

         12.     Plaintiff’s claims against The Estate of Rashad Warren are improper and only used

as an attempt to defeat diversity jurisdiction in this Court. The Estate of Rashad Warren is currently

an unserved Defendant; thus, the Court should disregard The Estate of Rashad Warren for diversity

purposes.

                 A.      Standard of Review

                 1.      Congress has enacted a comprehensive statutory scheme for the removal of

         state court actions to federal court. 28 U.S.C. §§ 1441–1455; see also Sullivan v. Novartis

         Pharmaceuticals Corp., 575 F. Supp.2d 640, 645–46 (D.N.J.2008). Under this scheme,

         defendants may remove to federal court on the basis of diversity jurisdiction. 28 U.S.C.

         § 441; see also 28 U.S.C. § 1332. But “[a] civil action otherwise removable solely on the

         basis of the jurisdiction under section 1332(a) of this title [i.e., diversity jurisdiction] may

         not be removed if any of the parties in interest properly joined and served as defendants is

         a citizen of the State in which such action is brought.” 28 U.S.C. § 1441(b)(2) (emphasis

         added). This is often referred to as the forum defendant rule.” In re 1994 Exxon Chem.

         Fire, 558 F.3d 378, 391 (5th Cir.2009). Essentially, a defendant cannot remove to federal

         court on diversity grounds if the defendant or a codefendant is (1) a forum defendant—a

         citizen of the state in which the plaintiff originally filed the case—that (2) has been properly

         joined and served. Violating the forum-defendant rule renders removal procedurally

         defective. See id. at 392–94.




NOTICE OF REMOVAL                                                                                 PAGE 4
354322
     Case 3:20-cv-00951-B Document 1 Filed 04/17/20                    Page 5 of 7 PageID 5




                2.         When considering the forum-defendant rule “courts have held, virtually

         uniformly, that . . . an unserved defendant may be ignored in determining removability

         under 28 U.S.C. § 1441(b).” Breitweiser v. Chesapeake Energy Corp., No. 3:15-CV-2043-

         B, 2015 WL 6322625, at *2 (N.D. Tex.--Dallas Oct. 20, 2015) (quoting Ott v. Consolidated

         Freightways Corp. of Delaware, 213 F. Supp.2d 662, 665 (S.D. Miss 2002). Most recently,

         with the “plain language” of § 441(b)(2) in mind, the Fifth Circuit—in line with other

         Circuits across the country—held that a non-forum defendant may properly remove a case

         when, at the time of removal, a forum co-defendant had not yet been served. Texas Brine

         Co., LLC v. American Arbitration Assoc., Inc., et al., No. 18-31184, 2020 WL 1682777

         (5th Cir. Apr. 7, 2020) (citing to Gibbons v. BristolMyers Squipp Co., 919 F.3d 699 (2d

         Cir. 2019); Encompass Ins. Co. v. Stone Mansion Rest. Inc., 902 F.3d 147 (3d Cir. 2018);

         McCall v. Scott, 239 F.3d 808, 813 n. 2 (6th Cir. 2001).

                B.         The Estate of Rashad Warren has Not Been Served

                1.         As of the filing of this Notice of Removal, The Estate of Rashad Warren has

         not been served. Plaintiff has not even identified who is the Representative of the Estate

         and how service is achieved. See Plaintiff’s Original Petition p. 2. Plaintiff has properly

         served Wal-Mart and Wal-Mart has timely answered in state court, thus, removal is proper

         in the presence of the unserved resident Defendant The Estate of Rashad Warren.

                     VI.     THIS NOTICE IS PROCEDURALLY CORRECT

         13.    This action may be removed to this Court pursuant to 28 U.S.C. § 1441(b), because

Wal-Mart is not a citizen of Texas, the state in which the action was brought. This action is

removable to this Court and venue is proper because this United States District Court and Division

embraces the place where the State Court Action was pending. 28 U.S.C. §§ 124(a)(1), 1441(a).




NOTICE OF REMOVAL                                                                              PAGE 5
354322
     Case 3:20-cv-00951-B Document 1 Filed 04/17/20                   Page 6 of 7 PageID 6




          14.   Wal-Mart has attached to this Notice of Removal the documents required by 28

U.S.C. § 1446(a) and Local Rule 81.1 as follows:

                A:     Index of all documents filed in the State Court Action.

                B:     Docket Sheet in the State Court Action.

                C:     Copies of all process, pleadings and orders filed in State Court.

                D:     Signed Certificate of Interested Persons.

          15.   Wal-Mart is filing with the Notice of Removal a completed Civil Cover Sheet, a

Supplemental Civil Cover Sheet, and separate Certificate of Interested Persons.

          16.   Wal-Mart retains the right to supplement the jurisdictional allegations by affidavit,

declaration, or otherwise should Plaintiff challenge the allegations in a motion to remand or other

filing.

          17.   In accordance with 28 U.S.C. § 1446(d), written notice of the filing of this Notice

of Removal will be given to all parties and to the Clerk of the 44th District Court of Dallas County,

Texas.

          18.   Plaintiff has demanded a jury trial in the State Court Action. Defendant has

demanded a jury trial in the State Action.

          19.   Trial has not commenced in the 44th District Court of Dallas County, Texas.

                                      VII.    CONCLUSION

          20.   Since diversity jurisdiction exists over Plaintiff’s claim as set forth in Plaintiff’s

Original Petition, Wal-Mart desires and is entitled to remove the lawsuit filed in the 44th District

Court of Dallas County, Texas to the United States District Court for the Northern District of

Texas, Dallas Division.




NOTICE OF REMOVAL                                                                              PAGE 6
354322
     Case 3:20-cv-00951-B Document 1 Filed 04/17/20                   Page 7 of 7 PageID 7




         WHEREFORE, PREMISES CONSIDERED, Defendant Wal-Mart Stores Texas, LLC

d/b/a Walmart #3406, pursuant to and in conformance with the statutory requirements, removes

this action from the 44th District Court of Dallas County, Texas, to this Court.

                                                   Respectfully submitted,


                                                   By:         /s/ Ramona Martinez
                                                         RAMONA MARTINEZ
                                                         Texas Bar No. 13144010
                                                         rmartinez@cobbmartinez.com

                                                   COBB MARTINEZ WOODWARD PLLC
                                                   1700 Pacific Ave., Suite 3100
                                                   Dallas, TX 75201
                                                   214.220.5202 (direct)
                                                   214.220.5252 (direct fax)

                                                   ATTORNEYS FOR DEFENDANT
                                                   WAL-MART STORES TEXAS, LLC


                                 CERTIFICATE OF SERVICE

        I certify a true and correct copy of this document has been forwarded to counsel for Plaintiff
either by e-service, telefax, electronic mail, and/or regular U.S. mail on this 17th day of April,
2020:

         M. Paul Skrabanek
         Pierce Skrabanek, PLLC
         3701 Kirby Drive, Suite 760
         Houston, TX 77098
         832.690.7000 / fax 832.616.5576
         service@pstriallaw.com
         paul@pstriallaw.com

                                                    /s/ Ramona Martinez
                                                 RAMONA MARTINEZ




NOTICE OF REMOVAL                                                                              PAGE 7
354322
